Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The present action represents the first action on the merits. Claims 1-15 are currently pending.
Priority
	Acknowledgment is made of applicant’s claim for foreign priority to Korean Patent Application No. 10-2018-0076440, filed 2 July 2018. Applicant’s claim to foreign priority has been deemed proper, and this application has accordingly been afforded the corresponding priority date.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 1 July 2019 is in compliance with the provisions of 37 CFR 1.97 and has been fully considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Pre-Grant Patent Publication No. 2018/0188355 A1, hereafter “Bao”) in view of Hall et al. (U.S. Pre-Grant Patent Publication No. 2018/0267151 A1, hereafter “Hall”)
	With respect to Claim 1, Bao teaches:
A Light Detection and Ranging (LiDAR) sensing device (disclosed by Bao in Fig. 2B and Para. 46 as “LiDAR scanning system 250”, as well as in all subsequent references in Bao thereof)
comprising:
A sensing light source configured to radiate sensing light (disclosed by Bao in Fig. 2B and Para. 46 as “light source 220”, as well as in all subsequent references in Bao thereof)
A light transmitting reflector configured to reflect the sensing light radiated from the sensing light source (disclosed by Bao in Fig. 2B and Para. 46 as “reflection mirror 222”)
a scanner configured to reflect the sensing light reflected from the light transmitting reflector into a target, and to reflect incident light reflected from the target (disclosed by Bao in Fig. 1C and Para. 38 as “polyhedron 102”, as well as in all subsequent references in Bao thereof)
a light receiving lens configured to pass the incident light reflected from the scanner (disclosed by Bao in Fig. 2B and Para. 46 as “converging lens 224”, as well as in all subsequent references in Bao thereof)
a light receiving reflector configured to reflect the incident light passing through the light receiving lens (disclosed by Bao in Fig. 1C and Para. 43 as “oscillating mirror 112A”, as well as in all subsequent references in Bao thereof)1
an optical detector into which the incident light reflected from the light receiving reflector is incident (disclosed by Bao in Fig. 2B and Para. 46 as “light detector 230”)
Bao may not teach that:
the light receiving lens is integrated with the light transmitting reflector
However, Hall teaches the use of the above technique of physical integration to combine multiple previously discrete components in a LiDAR system. For instance, In Para. 56, Hall outlines the role integration plays in a specific embodiment: “Each integrated LIDAR measurement device includes a light emitting element, a light detecting element, and associated control and signal conditioning electronics integrated onto a common substrate (e.g., electrical board)” (see also Fig. 3 and Para. 57 for details on the implementation of this technique). In fact, the use of physical integration as described above is one of the core premises of Hall’s disclosure in its entirety. Hall notes the numerous advantages that the physical integration of previously discrete components offers by way of outlining the various disadvantages of using discrete components as problems Hall’s invention directly solves:
Some existing LIDAR systems employ an illumination source and a detector that are not integrated together onto a common substrate (e.g., electrical mounting board). Furthermore, the illumination beam path and the collection beam path are separated within the LIDAR device. This leads to opto-mechanical design complexity and alignment difficulty. (Para. 9)
	To be clear, Hall’s use of physical integration does not stop at placing discrete components on a substrate; in Para. 45, Hall uses the technique to directly integrate two individual components: “Although TIA 240 is depicted in FIG. 1 as a discrete device separate from the return signal receiver IC 210, in general, TIA 2400 may be integrated with receiver IC 210. In some embodiments, it is preferable to integrate TIA 240 with receiver IC 210 to save space and reduce signal contamination.”
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the light receiving lens and light transmitting reflector, both taught by Bao, by way of direct physical integration, as taught by Hall, since doing so would merely be applying a known technique to a known device ready for improvement to yield predictable results (KSR Rationale D). It can clearly be seen that Bao discloses a “base” device nearly identical to the applicant’s in terms of operation, save that the two components listed above are discrete components which are not physically integrated. It can further be seen that Hall discloses a known technique which can be applied to the base device. That one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system can be found in light of the above citations to Hall, rendering the use of the technique obvious.

	With respect to Claim 2, Bao/Hall teaches the LiDAR device of Claim 1. Bao further teaches:
wherein the sensing light source is disposed to deviate from an optical path of the light receiving lens and the light receiving reflector (disclosed by Bao in Fig. 2B, in which it can clearly be seen that “light source 220” lies outside of the optical path described)

	With respect to Claim 6, Bao/Hall teaches the LiDAR device of Claim 1. Bao further teaches:
wherein the light transmitting reflector is disposed in an optical path of the light receiving lens (disclosed by Bao in Fig 2B, in which it can clearly be seen that “reflection mirror 222” is placed on the central axis of “converging lens 224”)

	With respect to Claim 7, Bao/Hall teaches the LiDAR device of Claim 1. Bao further teaches:
wherein the scanner comprises: a scanner reflector configured to reflect the sensing light reflected from the light transmitting reflector towards the target, and to reflect the incident light reflected from the target into the light receiving lens (disclosed by Bao in Fig. 3 and Para. 56 as “polyhedron 102”)
a scanner driving part connected to the scanner reflector configured to rotate the scanner reflector (disclosed by Bao in Para. 70: “In the example depicted in FIG. 3, the one or more motors 302 can be configured to rotate the concave reflector 112 around the first axis 106 at a first rotational velocity and rotate the polyhedron 102 around the second axis 104 at a second rotational velocity.”)

	With respect to Claim 8, Bao/Hall teaches the LiDAR device of Claim 1. Bao may not teach:
an interference filter
However, Hall teaches exactly such a filter, capable of filtering out specific wavelengths. Per Para. 58: “In one example, one or more of the lens elements are constructed from a plastic material that includes a colorant additive to absorb light having wavelengths less than infrared light”.
	Hall directly states the reason for providing such a filter later in the same paragraph (58): “In general, any number of different colorants can be added to any of the plastic lens elements of optics 116 to filter out undesired spectra.” Thus, it would have been obvious to one of ordinary skill in the art to provide the system taught by Bao with an interference filter as taught by Hall with the motivation of filtering out unwanted wavelength ranges, supra.2
	Bao/Hall may not teach that the interference filter is:
provided between the light receiving reflector and the optical detector.
However, with respect to the above limitation, the Claim merely recites the rearrangement of
parts already disclosed in the prior art without modifying the operation of the device or
otherwise producing a new and unexpected result. It can be seen that the prior art already
teaches the elements of the Claim (in this case, the interference filter taught by Hall as described above).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of
filing to place such a filter between the light receiving reflector and the optical detector, since it has been held that the mere rearrangement of parts has no patentable significance when the rearrangement fails to modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Hall, further in view of Mori et al. (PCT Application, ID WO 2018150998 A1, hereafter “Mori”).
	With respect to Claim 3, Bao/Hall teaches the LiDAR device of Claim 2. Bao/Hall may not teach:
wherein the sensing light source comprises: a barrel
a light source provided in the barrel
a light transmitting lens provided on an output side of the light source to collimate the sensing light radiated from the light source
However, Mori teaches this exact configuration for a light source, containing all three elements. Per the third Para. under the heading “First Embodiment” on Page 5:
An opening portion that is cut out in a cylindrical shape is formed at the center of the light receiving lens 25, the light emitting portion 21 is disposed at the lower end of the opening portion, and the light projecting lens 24 is disposed above the light emitting portion 21.
(see also at least Fig 13) 3
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to supply the device taught by Bao/Hall with the light source taught by Mori since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR Rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the light source, including its various components, taught by Mori for the light source found in Bao. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.4

	With respect to Claim 4, Bao/Hall/Mori teaches the LiDAR device of Claim 3. Mori further teaches:
a first light transmitting lens provided in the barrel (disclosed by Mori in the third Para. under the heading “First Embodiment” on Page 5 as “light projecting lens 24”, see also Fig. 13)
Bao/Hall/Mori may not explicitly teach:
a second light transmitting lens provided in the barrel, the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens
However, Hall does teach:
a second light transmitting lens… the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens (disclosed by Hall in Fig. 4 and Para. 58 as any one of “four lens elements 116 A-D”, save for 116 A)
	While not necessarily the original purpose of the lens elements in Hall’s invention, it takes only ordinary skill in the art to realize that providing a second lens identical to the first should enhance any benefits which may be provided by the first – that is, providing a second collimating lens should assist in further collimating a beam of light. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the light source of Mori (in the device taught by Bao/Hall/Mori) with a second lens with the motivation of further collimating any output beams of light.
 Further, Mori teaches the use of a lens:
provided in the barrel
It takes only ordinary skill in the art to realize that disposing the second lens in the barrel in the same way as Mori teaches the first lens to be disposed guarantees that the two lenses will be coaxial, better permitting them to carry out their function of collimating the sensing light from the source. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to dispose the second lens taught by Hall in the barrel taught by Mori (in the device taught by Bao/Hall/Mori), with the motivation of ensuring the two lenses were coaxial.

	With respect to Claim 5, Bao/Hall/Mori teaches the LiDAR device of Claim 3. Mori further teaches:
wherein the light transmitting lens comprises: a first light transmitting lens provided in the barrel (disclosed by Mori as described in the rejection to Claim 4)
	Hall further teaches:
a second light transmitting lens… the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens (disclosed by Hall in Fig. 4 and Para. 58 as any one of “four lens elements 116 A-D”, save for 116 A)
	The motivation for providing the system of Bao/Hall/Mori with a second light transmitting lens as taught by Hall remains the same as in Claim 4.
	Bao/Hall/Mori may not teach that the second light transmitting lens is integrated with the light receiving lens. However, Hall teaches the use of the above technique of physical integration to combine multiple previously discrete components in a LiDAR system, as described in the rejection of Claim 1.5
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the light receiving lens taught by Bao and the second light transmitting lens taught by Hall by way of direct physical integration, as also taught by Hall, since doing so would merely be applying a known technique to a known device ready for improvement to yield predictable results (KSR Rationale D). It can clearly be seen that Bao/Hall/Mori discloses a “base” device nearly identical to the applicant’s in terms of operation, save that the two components listed above are discrete components which are not physically integrated. It can further be seen that Hall discloses a known technique which can be applied to the base device. That one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system can be found in light of the citations to Hall in the rejection of Claim 1, rendering the use of the technique obvious.

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Bao
	With respect to Claim 9, Mori teaches:
A Light Detection and Ranging (LiDAR) sensing device (disclosed by Mori in Fig. 13 and in the second to last Para. on Page 4 as “object capturing device 20”)
comprising:
a sensing light source configured to radiate sensing light (disclosed by Mori in Fig. 13 and on Page 5 in the second Para. under “First Embodiment” as “light emitting unit 21”, as well as in all subsequent references in Mori thereof)
a scanner configured to reflect the sensing light radiated from the sensing light source into a target, and to reflect incident light reflected from the target (disclosed by Mori in Fig. 13 and on Page 5 in the third Para. under “First Embodiment” as “deflection mirror 52”, as well as in all subsequent references in Mori thereof)
a light receiving lens configured to pass the incident light reflected from the scanner (disclosed by Mori in Fig. 13 and on Page 5 in the second Para. under “First Embodiment” as “light receiving lens 25”, as well as in all subsequent references in Mori thereof)
the light receiving lens is integrated with the sensing light source (disclosed by Mori in Fig. 13 and on Page 5 in the third Para. under “First Embodiment”: “An opening portion that is cut out in a cylindrical shape is formed at the center of the light receiving lens 25, the light emitting portion 21 is disposed at the lower end of the opening portion, and the light projecting lens 24 is disposed above the light emitting portion 21.”)
an optical detector into which the incident light reflected from the light receiving reflector is incident (disclosed by Mori in Fig. 13 and on Page 5 in the second Para. under “First Embodiment” as “light receiving unit 22”, as well as in all subsequent references in Mori thereof)
Mori may not disclose:
a light receiving reflector configured to reflect the incident light passing through the light receiving lens
However, Bao discloses such a reflector (see Fig. 1C and Para. 43, “oscillating mirror 112A”).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to implement an extra mirror like the one found in Bao into the system taught by Mori is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Mori or Bao. Providing an extra mirror of any kind does not change or affect the ability of the device taught by Mori to perform scanning. Thus, since the functionalities of Mori and Bao do not interfere with each other, the results of the combination would be predictable.

	With respect to Claim 10, Mori/Bao teaches the LiDAR device of Claim 9. Mori further teaches:
wherein the sensing light source is disposed in an optical path of the light receiving lens and the light receiving reflector (disclosed by Mori in the above rejection to Claim 9: “An opening portion that is cut out in a cylindrical shape is formed at the center of the light receiving lens 25, the light emitting portion 21 is disposed at the lower end of the opening portion, and the light projecting lens 24 is disposed above the light emitting portion 21.”)

	With respect to Claim 11, Mori/Bao teaches the LiDAR device of Claim 10. Mori further teaches:
wherein the sensing light source comprises: a barrel disposed in the optical path of the light receiving lens and the light receiving reflector
a light source provided in the barrel
and a light transmitting lens disposed on an output side of the light source to collimate the sensing light radiated from the light source
and integrated with the light receiving lens
All of the above is disclosed by Mori in the same quotation as is used in the rejection to Claim 10, above.6

	With respect to Claim 14, Mori/Bao teaches the LiDAR device of Claim 9. Mori further teaches:
wherein the scanner comprises: a scanner reflector configured to reflect the sensing light reflected from the sensing light source towards the target, and to reflect the incident light reflected from the target into the light receiving lens (disclosed by Mori in Fig. 13 and on Page 5 in the third Para. under “First Embodiment” as “deflection mirror 52”, as well as in all subsequent references in Mori thereof)
and a scanner driving part provided in the scanner reflector configured to rotate the scanner reflector (disclosed by Mori in Fig. 13 and on Page 5 in the third Para. under “First Embodiment” as “motor 50”, as well as in all subsequent references in Mori thereof)

	Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Bao, further in view of Hall.
	With respect to Claim 12, Mori/Bao teaches the LiDAR device of Claim 11. Mori further teaches:
wherein the light transmitting lens comprises: a first light transmitting lens provided in the barrel (disclosed by Mori in the same quotation as is used in the rejections to both Claims 9 and 10, above.)
Mori/Bao may not teach:
a second light transmitting lens… the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens
However, Hall does teach:
a second light transmitting lens… the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens (disclosed by Hall in Fig. 4 and Para. 58 as any one of “four lens elements 116 A-D”, save for 116 A)
	While not necessarily the original purpose of the lens elements in Hall’s invention, it takes only ordinary skill in the art to realize that providing a second lens identical to the first should enhance any benefits which may be provided by the first – that is, providing a second collimating lens should assist in further collimating a beam of light. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the light source of Mori with a second lens with the motivation of further collimating any output beams of light.
	Mori//Bao/Hall may not teach that the second light transmitting lens is:
integrated with the light receiving lens
However, Hall teaches the use of the above technique of physical integration to combine multiple previously discrete components in a LiDAR system, as described in the rejection of Claim 1.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the light receiving lens taught by Mori and the second light transmitting lens taught by Hall by way of direct physical integration, as also taught by Hall, since doing so would merely be applying a known technique to a known device ready for improvement to yield predictable results (KSR Rationale D). It can clearly be seen that Mori discloses a “base” device nearly identical to the applicant’s in terms of operation, save that the two components listed above are discrete components which are not physically integrated. It can further be seen that Hall discloses a known technique which can be applied to the base device. That one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system can be found in light of the citations to Hall in the rejection of Claim 1, rendering the use of the technique obvious.

	With respect to Claim 13, Mori/Bao teaches the LiDAR device of Claim 11. Mori further teaches:
wherein the light transmitting lens comprises: a first light transmitting lens (disclosed by Mori in the same quotation as is used in the rejections to both Claims 9 and 10, above.)
integrated with the light receiving lens (disclosed by Mori in the same quotation as is used in the rejections to both Claims 9 and 10, above.)
Mori/Bao may not teach:
a second light transmitting lens… the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens
However, Hall does teach:
a second light transmitting lens… the sensing light passing through the first light transmitting lens being incident into the second light transmitting lens (disclosed by Hall in Fig. 4 and Para. 58 as any one of “four lens elements 116 A-D”, save for 116 A)
	While not necessarily the original purpose of the lens elements in Hall’s invention, it takes only ordinary skill in the art to realize that providing a second lens identical to the first should enhance any benefits which may be provided by the first – that is, providing a second collimating lens should assist in further collimating a beam of light. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the light source of Mori with a second lens with the motivation of further collimating any output beams of light.
	Mori/Bao/Hall may not teach that the second light transmitting lens is:
integrated with the first light transmitting lens
However, Hall teaches the use of the above technique of physical integration to combine multiple previously discrete components in a LiDAR system, as described in the rejection of Claim 1.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the first light transmitting lens taught by Mori and the second light transmitting lens taught by Hall by way of direct physical integration, as also taught by Hall, since doing so would merely be applying a known technique to a known device ready for improvement to yield predictable results (KSR Rationale D). It can clearly be seen that Mori discloses a “base” device nearly identical to the applicant’s in terms of operation, save that the two components listed above are discrete components which are not physically integrated. It can further be seen that Hall discloses a known technique which can be applied to the base device. That one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system can be found in light of the citations to Hall in the rejection of Claim 1, rendering the use of the technique obvious.

	With respect to Claim 15, Mori/Bao teaches the LiDAR device of Claim 9. Mori/Bao may not teach:
an interference filter
However, Hall teaches exactly such a filter, capable of filtering out specific wavelengths. Per Para. 58: “In one example, one or more of the lens elements are constructed from a plastic material that includes a colorant additive to absorb light having wavelengths less than infrared light”.
	Hall directly states the reason for providing such a filter later in the same paragraph (58): “In general, any number of different colorants can be added to any of the plastic lens elements of optics 116 to filter out undesired spectra.” Thus, it would have been obvious to one of ordinary skill in the art to provide the system taught by Bao with an interference filter as taught by Hall with the motivation of filtering out unwanted wavelength ranges, supra.
	Mori/Bao/Hall may not teach that the interference filter is:
provided between the light receiving reflector and the optical detector.
However, with respect to the above limitation, the Claim merely recites the rearrangement of
parts already disclosed in the prior art without modifying the operation of the device or
otherwise producing a new and unexpected result. It can be seen that the prior art already
teaches the elements of the Claim (in this case, the interference filter taught by Hall as described above).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of
filing to place such a filter between the light receiving reflector and the optical detector, since it has been held that the mere rearrangement of parts has no patentable significance when the rearrangement fails to modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Conclusion
	The prior art made of record and not relied upon in the present basis of rejection is noted in the attached form PTO-892 and is considered pertinent to applicant's disclosure. The art includes all sources which were disclosed in the Information Disclosure Statement submitted by the applicant and further consists of:
Mori et al. (PCT Application, ID WO 2018150999 A1), a nearly identical application to the one relied upon above by the same inventors.
Curatu (U.S. Pre-Grant Patent Publication No. 2018/0284285 A1), which discloses a system comprising a plurality of LiDAR sensors.
Pennecot et al. (U.S. Patent No. 8,836,922), which discloses a LiDAR system with an open cavity containing both a transmission and a receiving optical path.
Liu (Chinese Patent Doc., ID CN 104237899 A), which discloses a LiDAR system using a mirror which reflects both outgoing and incoming light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571)272-8114. The examiner can normally be reached Monday – Friday from 9:30 AM – 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z./Examiner, Art Unit 3645

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The statement that the light receiving reflector is “configured to reflect the incident light passing through the light receiving lens” is merely a statement as to the reflector’s intended use. Per MPEP: “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art” – no such structural difference appears to exist between the claimed “light receiving reflector” and any mirror or apparatus capable of reflecting light.
        2 It can be noted that this is merely the purpose of such a filter, but as Hall treats this purpose as a motivation and end in itself (supra), so to would one of ordinary skill in the art.
        3 All references to the text of Mori are references to the attached machine translation. All references to the Figs. of Mori are references to the original document, also attached.
        4 Claim 3 recites the barrel itself is “disposed to deviate from the optical path of the light receiving lens”; while this may not necessarily be true of the barrel taught by Mori, it remains true of the light source taught by Bao (see: rejection to Claim 2), and the substitution of one for the other would naturally require the barrel to be disposed outside the depicted optical path since it cannot be in two places at once.
        5 As the description of Hall’s teachings is already provided in the rejection to Claim 1 and is particularly lengthy, the examiner has chosen to forgo repeating it to avoid redundancy.
        6 As the quote in question is particularly lengthy, the examiner has chosen to forgo repeating the same quote for each limitation to avoid redundancy.